In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Chancellor of the Board of Education of the City of New York, dated November 27, 1974, which terminated petitioner’s employment as a probationary teacher, petitioner appeals from a judgment of the Supreme Court, Kings County, entered September 17, 1976, which dismissed the petition. Proceeding remitted to Special Term to hear and report expeditiously, with findings of fact, on the issue of the adequacy and extent of the record forwarded to the respondent chancellor for his review of the recommendation of the chancellor’s committee pursuant to section 105a of the by-laws of the board of education, and appeal held in abeyance in the interim. Upon this record we are unable to determine whether the chancellor had a full and proper record of the proceedings which preceded his review before him at the time he made his determination. A remand is necessary in order to resolve this factual issue. Hopkins, J. P., Rabin, Shapiro and O’Connor, JJ., concur.